Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Marcus Mickney on February 17th, 2022.
The application has been amended as follows:
IN THE CLAIMS:

Claim 1: An air conditioner comprising: a cross-flow fan having a cylindrical shape, the cross-flow fan including a plurality of impellers, each of the impellers including a plurality of blades arranged in a circumferential direction; and a heat exchanger disposed on an upstream side of an air flow of the cross-flow fan with a clearance being formed between the cross-flow fan and the heat exchanger, the clearance having a dimension no more than 20% of a diameter of each of the impellers, the impellers being arranged with at least one of the blades displaced between each adjacent two of the impellers, and a number of the impellers arranged along a rotation axis being at least [[14]] 17 and no more than [[30]] 25 in the cross-flow fan, each of the plurality of impellers being 

Claim 2: Canceled.

Claim 7: The air conditioner according to claim [[2]] 1, wherein the heat exchanger is disposed with the clearance no more than 10% of the diameter of each of the impellers.

Claim 8: The air conditioner according to claim [[2]] 1, wherein the diameter of each of the impellers is at least 90 mm and no more than 150 mm, and the cross flow fan has a number of revolutions that is at least 700 rpm and no more than 2000 rpm.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The instant application is directed towards an unobvious improvement of air conditioners. Specifically, Applicant claims An air conditioner comprising: a cross-flow fan having a cylindrical shape, the cross-flow fan including a plurality of impellers, each of the impellers including a plurality of blades arranged in a circumferential direction; and a heat exchanger disposed on an upstream side of an air flow of the cross-flow fan with a clearance being formed between the cross-flow fan and the heat exchanger, the clearance having a dimension no more than 20% of a diameter of each of the impellers, the impellers being arranged with at least one of the blades displaced between each adjacent two of the impellers, and a number of the impellers arranged along a rotation axis being at least 17 and no more than 25 in the cross-flow fan, each of the plurality of 
While known prior art teaches similar air conditioners, none of the known prior art, alone or in combination, teaches such an air conditioner where the number of impellers is at least 17 and no more than 25, with the fan having a number of revolutions that is no more than 2000 rpm. Koochingchai (6511291) is considered the closest prior art. However, Koochingchai teaches a cross flow fan with a number of impellers only being 14. Amada et al. (8814522) teaches a cross flow fan with 18 impellers, but teaches a number of revolutions much higher than 2000 rpm as the fan is not applied to air conditioners. Amada et al. also fails to provide any motivation as to why 18 impellers are used, and therefore one of ordinary skill would not find it obvious to modify Koochingchai with the teachings of Amada et al. to arrive at Applicants invention. Further, it would not be an obvious matter of design choice for one of ordinary skill in the art to modify Koochingchai such that there are between 17 and 25 impellers, as Koochingchai does not teach a criticality to the number of impellers. Applicant’s invention includes a criticality to the number of impellers, finding that the claimed range increases performance while reducing noise including 2NZ and 3NZ sounds (page 16, line 31 – page 17, line 4). Therefore, the combination of features is allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACKSON GILLENWATERS whose telephone number is (469)295-9151. The examiner can normally be reached 9:00AM-5:00PM CT, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN P WOLCOTT/Primary Examiner, Art Unit 3745